Citation Nr: 9934503	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-16 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a rating in excess of 50 percent for service-
connected posttraumatic stress disorder.

Entitlement to a total evaluation due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to June 
1967 and March 1968 to October 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in May 1996 that granted service connection and a 
10 percent rating for posttraumatic stress disorder.  The 
evaluation for the veteran's posttraumatic stress disorder 
was later increased to 50 percent in a decision in February 
1997, and a claim for a total evaluation due to individual 
unemployability was added.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The last VA psychiatric examination for the veteran's 
posttraumatic stress disorder was in April 1998.  This 
examination did not include adequate findings concerning the 
current manifestations of the veteran's service-connected 
posttraumatic stress disorder so as to allow for an accurate 
evaluation of the current level of disability.  Therefore, 
another VA examination addressing the current symptomatology 
of the veteran's posttraumatic stress disorder is necessary 
in order to apply the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994) (evidence relied upon to 
rate service-connected disability, especially VA compensation 
examinations, must include findings pertinent to the 
applicable rating criteria).

The Board notes that the issue of a total evaluation due to 
individual unemployability is inextricably intertwined with 
the issue of the proper evaluation for the veteran's service-
connected posttraumatic stress disorder, and is therefore 
included in this Remand.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who have treated the 
veteran for posttraumatic stress disorder 
since September 1999.  After securing the 
necessary release(s), the RO should 
obtain any records not already contained 
in the claims folder.  Once obtained, all 
records must be associated with the 
claims folder.

2.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature and severity of his 
service-connected posttraumatic stress 
disorder.  It is imperative that the 
examiner reviews the claims folder prior 
to the examination, and that he/she 
reviews the criteria for rating 
psychiatric disabilities both in effect 
prior to and beginning November 7, 1996.  
Psychological testing should be performed 
if deemed necessary.  The examiner should 
thereafter be requested to fully discuss 
all current manifestations of the 
veteran's posttraumatic stress disorder, 
and report the findings consistent with 
the regulatory criteria for rating 
psychiatric disabilities, both in effect 
prior to and beginning November 7, 1996.  
The examiner should also be requested to 
specifically render an opinion on the 
veteran's ability to work, in light of 
his service-connected posttraumatic 
stress disorder.  A Global Assessment of 
Functioning (GAF) should be provided, and 
the examiner should explain the meaning 
of any score. 

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












